       Case 2:19-cv-02491-DMG-JC Document 37 Filed 10/04/19 Page 1 of 1 Page ID #:234




                                             UNITED STATES DISTRICT COURT
                                            CENTRAL DISTRICT OF CALIFORNIA
 VITALITY GROUP INTERNATIONAL, INC., a                                  CASE NUMBER:

 Delaware corporation                                                                  CV 19-2491-DMG (JCx)

                                                         Plaintiff(s)
                                     v.
                                                                         ORDER ON REQUEST FOR APPROVAL OF
 VITALITY HEALTH PLAN OF CALIFORNIA,                                      SUBSTITUTION OR WITHDRAWAL OF
 INC., a California corporation                                                      ATTORNEY
                                                      Defendant(s).


         The Court hereby orders that the request of:

Vitality Health Plan of California, Inc.  Plaintiff  Defendant  Other
                     Name of Party

to substitute        Andrew F. Halaby of the firm Snell & Wilmer L.L.P.                             who is

          Retained Counsel                  Counsel appointed by the Court (Criminal cases only)                   Pro Se

350 South Grand Avenue, Suite 3100
                                                                 Street Address


Los Angeles, CA 90041                                                                                      ahalaby@swlaw.com
                             City, State, Zip                                                              E-Mail Address


(213) 929-2500                                  (213) 929-2525                                             282519
         Telephone Number                                        Fax Number                                State Bar Number


as attorney of record instead of Mark Campbell, CA Bar Number 93595;
                                                  List all attorneys from same firm or agency who are withdrawing




is hereby            X GRANTED                   DENIED

The clerk is hereby ordered to terminate Notices of Electronic Filing for the withdrawing attorney(s) in this
case.



         Dated October 4, 2019
                                                                          Dolly M. Gee, U. S. District Judge




G-01 ORDER (09/17)       ORDER ON REQUEST FOR APPROVAL OF SUBSTITUTION OR WITHDRAWAL OF ATTORNEY
